For the reason stated in the decision filed this day inHumburg v. Board of Police and Fire Commissioners of the Cityof San Jose et al., (Civ. No. 1313), ante, p. 6, [148 P. 802], the judgment is reversed.
Chipman, P. J., and Hart, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 19, 1915, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 17, 1915. *Page 792